DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of US 20120325430 A1 which were cited in European search report as a “X” references (see NPL of IDS filed 6/4/2021).

Response to Amendment
The preliminary amendment filed on 6/2/2021 is acknowledged. Accordingly, claims 1-14 have been amended, claims 15-17 have been newly added, and thus currently claims 1-17 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen Shih-Ming (US 20120325430 A1, hereinafter, “Chen”, cited by the applicant in IDS 6/4/2021) in view of Duarte et al. (US 20180058657 A1, hereinafter, “Duarte”, cited by the applicant in IDS 6/4/2021).

Regarding claim 1, Chen teaches a heat sink (fin type heat sink 1, see figures 1-2) for electronic products (see ¶ 2), the heat sink (1) comprising: 
a base body (heat conducting base 10, see fig 1):, and 
cooling plates (plurality of fins 20, see fig 1) arranged on the base body (10), the cooling plates (20) being configured to be in thermally conductive contact with the base body (10), each cooling plate (each 20) having a base side (fixing plate 21, see fig 1), the base body (10) having fastening elements (plurality of positioning members 40, see fig 2) on a surface (upper surface of 10), which faces the base sides (21) of the cooling plates (20), counterpart elements (plurality of through holes 210, see fig 2), which correspond to the fastening elements (40), being arranged on each base side (21), and the fastening elements (40) being constructed to engage into the counterpart elements (210), 
wherein the fastening elements (40) are arranged in a matrix (see arrangement of 40 on the upper surface of 10, and better seen in fig 2), wherein the counterpart elements (210) are arranged on the respective base sides (21) at regular spacings (see spacings between 210s along the width of 20s, not labeled but seen in fig 2) from one another and the matrix (arrangement of 40s) has a matrix spacing (see spacings between 40s along the length of the fins 20, not labeled but seen in fig 2), which is greater (evident from fig 2) than the spacing (spacings between 210s along the width of 20s) between the counterpart elements (210).

Chen does not explicitly teach the electronic product is a light source of a motor vehicle light module;
However, one of ordinary skill would have recognized vehicle utilize electronic components, and /or light sources that require cooling, as disclosed by Duarte below:
Duarte teaches a heat sink (cooling member 6, see fig 1) including an electronic product (lighting module 2); 
the electronic product is for a light source (light source 10) of a motor vehicle light module (2);
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to combine the heat sink as taught by Chen with the electronic product as taught by Duarte, since selecting a specific implementation of Chen would amount to a recitation of the intended use of the patented invention, without resulting in any structural difference between the claimed invention and the structure disclosed by Duarte, and therefore fails to patentably distinguish the claimed invention from the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). One of ordinary skill would have been motivated to make this modification as heatsinks are widely used to reduce the working temperatures of light sources, and thus prolonging the service life of the combined devices.

Regarding claim 3, Chen teaches wherein each cooling plate (each 20) is constructed in an L-shaped manner (see shape of each 20 in fig 2), wherein the base 

Regarding claim 4, Chen teaches wherein the spacing (spacings between 210s along the width of 20s) between the counterpart elements (210) is the same (evident from fig 1) for all cooling plates (20).

Regarding claim 5, Chen teaches wherein the spacing (spacings between 210s along the width of 20s) is approximately half (although not labeled the distances are evidently different by at least approximately a half on 10, see fig 1) of the matrix spacing (spacings between 40s along the length of 20s).

Regarding claim 6, Chen teaches wherein all cooling plates (each 20) are constructed identically (evident from fig 1).

Regarding claim 7, Chen teaches wherein all cooling plates (each 20) are connected to the base body (10) by press-joining (via a plurality of pressing plates 30, see fig 2).

Regarding claim 8, Chen teaches wherein the fastening elements (40) are constructed as projections (see shape of 40s, evident from fig 1) and the counterpart elements (210) are constructed as recesses (also seen in fig 1) corresponding to the projections (for 20s, to be attached onto 10).
Regarding claim 9, Chen teaches wherein the fastening elements (40) form a monolithic structure (as seen in fig 1) with the base body (10).

Regarding claim 10, Chen does not explicitly teach wherein the counterpart elements are constructed as projections and the fastening elements are constructed as recesses corresponding to the projections.
However, one of ordinary skill would have considered using project counter parts for recessed fastening elements, as suggested by the alternative embodiment of figure 7.
In figure 7, Chen teaches wherein the counterpart elements (plurality of positioning members 40a) are constructed as projections (evident from fig 7) and the fastening elements (plurality of slots 100a) are constructed as recesses (evident from fig 7) corresponding to the projections (40a).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to provide a recessed fastening element and a projected counterpart element as show in the alternative embodiment of Chen into the teachings of the current embodiment, since it has been held by the courts that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re  Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). One of ordinary skill would have been motivated to make this modification to provide an alternative method to connect the cooling plates to the base body.

Regarding claim 11, Chen does not explicitly teach wherein the counterpart elements form a monolithic structure with the cooling plates.
However, one of ordinary skill would have considered the benefits of making the counterparts monolithic with the cooling plates instead of having separate elements.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to make the counterpart and cooling plates as taught by Chen monolithic, since it has been held that forming in one piece a structure which has formerly been formed in two, or more pieces, involves only routine skill in the art. In re  Larson, 144 USPQ 347, 349 (CCPA 1965). One of ordinary skill would have been motivated to make this modification to reduce the manufacturing steps, and thus the device is cost effective.

Regarding claims 12 and 17, Chen does not explicitly teach wherein the cooling plates are arranged on the base body offset with respect to one another in a direction, which is predetermined by the matrix, wherein the cooling plates are arranged equidistantly from one another in a different direction; and
wherein the different direction is orthogonal to the predetermined direction.
However, one of ordinary skill would have recognized cooling fins should be closer to, rather than further away from, the light sources for better heat dissipation including in an offset arrangement such as:
wherein the cooling plates (20) are arranged on the base body (10) offset with respect to one another in a direction (along the width of 20s), which is predetermined by 
wherein the different direction (along the length of 20s) is orthogonal to the predetermined direction (along the width of 20s).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to offset some cooling plates on the base body of Chen, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). One of ordinary skill would have been motivated to make this modification to provide cooling plates closer to the light sources to improve heat exchange. Additionally, reducing the number of cooling plates far from the light sources, the overall cost of the device is reduced.

Regarding claim 13, Chen does not explicitly teach a motor vehicle light module or motor vehicle headlamp light module comprising at least one heat sink according to claim 1.

Duarte teaches a motor vehicle light module or motor vehicle headlamp light module (2) comprising at least one heat sink (6).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to combine the heat sink as taught by Chen with the electronic product as taught by Duarte, since selecting a specific implementation of Chen would amount to a recitation of the intended use of the patented invention, without In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). One of ordinary skill would have been motivated to make this modification as heatsinks are widely used to reduce the working temperatures of light sources, and thus prolonging the service life of the combined devices.

Regarding claim 14, Chen does not explicitly teach a motor vehicle headlamp comprising at least one motor vehicle headlamp light module or motor vehicle light module according to claim 13.
Duarte teaches a motor vehicle headlamp (motor vehicle headlamp, see ¶ 47) comprising at least one motor vehicle headlamp light module or motor vehicle light module (2)
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to combine the heat sink as taught by Chen with the electronic product as taught by Duarte, since selecting a specific implementation of Chen would amount to a recitation of the intended use of the patented invention, without resulting in any structural difference between the claimed invention and the structure disclosed by Duarte, and therefore fails to patentably distinguish the claimed invention from the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). One of ordinary skill would have been motivated to make this modification as heatsinks are widely used to reduce the working temperatures of light sources, and thus prolonging the service life of the combined devices.

Regarding claim 15, Chen teaches wherein the projections (see shape of 40s) are cylindrical projections (evident from fig 1), and the counterpart elements (210) are through-holes (evident from fig 1).

Regarding claim 16, Chen does not explicitly teach wherein the counterpart elements are cylindrical projections, and the fastening elements are constructed as through-holes.
However, in the alternative embodiment of figure 10, Chen teaches 
wherein the counterpart elements (positioning members 40c) are cylindrical projections (as seen in fig 10), and the fastening elements (plurality of fixing holes 100c) are constructed as through-holes (as seen in fig 10).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to provide a holed fastening element and a projected counterpart element as show in the alternative embodiment of Chen into the teachings of the current embodiment, since it has been held by the courts that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re  Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). One of ordinary skill would have been motivated to make this modification to provide an alternative method to connect the cooling plates to the base body.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Duarte, as applied to claim 1 above, and further in view of Duarte et al. (EP 2770253 A1, hereinafter, “Duarte”, cited by the applicant in IDS 6/4/2021).

Regarding claim 2, Chen does not explicitly teach wherein each cooling plate is constructed in a U-shaped manner and has two legs, which run substantially parallel to one another at a mutual spacing and are connected by a connecting web, wherein the connecting web forms the base side.
Denko teaches a heat sink (heat radiation apparatus, see fig 2) including a base body (mounting plate 2) and cooling plates (heat radiation fins 5); 
wherein each cooling plate (each 5) is constructed in a U-shaped manner (evident from fig 2) and has two legs (heat radiation portions 8, see fig 2), which run substantially parallel to one another (as seen in fig 2) at a mutual spacing (see space between 8s) and are connected by a connecting web (since base portions 7 with hallow communications portions 23s, forming a web), wherein the connecting web (7s with 23s) forms the base side (7).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the U-shape cooling plate as taught by Denko into the teachings of Chen since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One of ordinary skill would have been motivated to make this modification to duplicate the heat dissipating surface area of the cooling element, and therefore dissipate heat from the electronic product more efficiently.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Schmaderer et al. (DE 202018100769 U1) discloses a heat sink for a light source (light source components 4a to 4h, see fig 1) of a motor vehicle light module and including: a base body having fastening elements, and U-shaped cooling plates arranged on the base body and having counterpart elements which correspond to the fastening elements. The heat dissipation of the light module is improved, and increased lighting benefits are provided.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OMAR ROJAS CADIMA/           Primary Examiner, Art Unit 2875